[Cite as Miller v. Potash Corp. of Saskatchewan, Inc., 2010-Ohio-4291.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               ALLEN COUNTY




JOHN W. MILLER, JR.,

        PLAINTIFF-APPELLANT,                                        CASE NO. 1-09-58

        v.

POTASH CORPORATION OF
SASKATCHEWAN, INC., ET AL,                                          OPINION

        DEFENDANTS-APPELLEES.




                   Appeal from Allen County Common Pleas Court
                            Trial Court No. CV 2008 0863

                                      Judgment Affirmed

                          Date of Decision: September 13, 2010




APPEARANCES:

        Ann-Marie Ahern for Appellant

        Kevin E. Griffith and Franck G. Wobst for Appellee
Case No. 1-09-58


WILLAMOWSKI, P.J.,

       {¶1} Plaintiff-Appellant, John W. Miller, Jr., (“Miller”), appeals the

judgment of the Allen County Court of Common Pleas granting summary

judgment in favor of Defendants-Appellees, Potash Corp. of Saskatchewan, Inc.,

et al. Miller contends that there were genuine issues of material fact entitling him

to a trial on his claims of age discrimination. For the reasons set forth below, the

judgment is affirmed.

       {¶2} Miller filed a complaint against Potash Corp. of Saskatchewan, Inc.

(“PCS”), and several other companies and individuals affiliated with PCS

(hereinafter, collectively “Appellees”), claiming they discriminated against him

based on his age, in violation of R.C. 4112.02(A), when they failed to hire him for

a position in their new organization. Miller was born on July 19, 1958. In 1979

he began employment at the chemical plant located at Ft. Amanda Road in Lima

Ohio (“the Plant”). When Miller was first hired, the facility was owned and

operated by Sohio and was later acquired by BP Lima Chemicals. Several more

changes in ownership and operating structure occurred at the Plant during the

years Miller worked there.

       {¶3} In 2007, defendant PCS Nitrogen Ohio, LP (“PCSNO”), owned the

Plant; however, it was operated by INEOS USA (“INEOS”) pursuant to an

operating agreement between PCSNO and INEOS. During 2007, Miller was an

employee of INEOS, as was the entire hourly workforce at the Plant. In March

                                        -2-
Case No. 1-09-58


2007, INEOS notified PCSNO of its intent to terminate its obligation to continue

operating the plant, effective December 31, 2007. PCSNO did not want to close

the facility, so it decided to operate the Plant itself and hire its own workforce.

       {¶4} Defendant Don Johnson (“Johnson”), who was age 61 at the time,

was one of only five persons at the Plant who were employed by PCSNO in 2007.

Johnson had been employed as a general manager and was selected by PCSNO to

take a leadership role in guiding PCSNO through the transformation. Johnson

then asked Todd Sutton (“Sutton”) to join PCSNO and assist Johnson in forming

the new organization.      Sutton, then 37 years old, was an INEOS-employed

chemical engineer who had worked at the Plant his entire professional career,

working in various units and holding several supervisory positions during his 15

years of employment. Danielle Good (“Good”) was hired in August 2007 as a

human resources manager to coordinate the hiring process for the new PCSNO-

operated facility.

       {¶5} Johnson and Sutton testified that they had become very frustrated by

the working conditions and attitudes that had developed at the Plant over the years,

including a poor working relationship between hourly employees and management

and a rigid organizational structure. They felt that the Plant’s operating areas and

units were overly segmented and rigid and some of the INEOS chemical operators

had become too “silo-ed,” which meant they were often unwilling or reluctant to

perform work tasks outside their own current bid job even though they were well

                                          -3-
Case No. 1-09-58


trained and qualified to do so. They saw PCSNO’s decision to hire its own

workforce as a “very unique opportunity to make some key operational and

organizational changes, and to make a fresh start at the facility ***.” This was a

“once-in-a-plant-lifetime opportunity” to change the working culture and get rid of

the negative and corrosive “BP/INEOS heritage.” They worked on developing

new organizational structures, policies and approaches along with new

“expectations” for employees.

      {¶6} Miller and his fellow chemical operators learned that their current

employer, INEOS, would cease operating the plant and they would be required to

apply for positions with the new PCSNO organization. Those who applied but

were not offered positions with PCSNO would be offered severance packages.

The severance pay benefit ranged from two months of pay for employees with less

than three years credited service, up to 16.5 months of pay for employees with 30

or more years of service. Based upon his 28 years of service, Miller was entitled

to receive 16 months of severance pay if he applied for, but did not receive a job

offer. It was mandatory to apply for a job with PCSNO in order to receive a

severance package, so all of the INEOS employees applied. However, many of

the older INEOS employees had told Sutton or Johnson that they did not want jobs

with the new organization but had applied in order to be eligible for the severance

package.



                                        -4-
Case No. 1-09-58


        {¶7} After reviewing the applications, conducting interviews, and making

determinations as to which employees would best meet the needs of the new

PCSNO organization, Appellees offered employment to 49 of the 72 former

INEOS chemical operators plus several additional employees who were not

operators.1 Miller, who was 49 years old at the time, was among the 23 chemical

operators2 who were not offered employment with the new organization.

        {¶8} Miller maintains he should have been offered a position with

PCSNO because he was a loyal, committed, capable and experienced operator

who had received positive job reviews and earned numerous awards for

outstanding job performance and safety-conscious behavior. Miller charges that

Sutton and PCSNO created a new, younger culture, ridding themselves of some of

the oldest and most experienced operators in the Plant.

        {¶9} Miller was qualified to perform in several different operator roles

and had constantly trained and tested to maintain his qualifications and licensures.

In contrast, he claims that the eleven operators newly hired by INEOS in



1
  These 72 employees included 61 chemical operators that had been employed by INEOS throughout 2007
and during prior years, and 11 chemical operators that had been newly hired by INEOS and had just started
working at the Plant in September 2007. INEOS had stopped hiring new chemical operators, and Johnson
realized that additional operators would be needed if PCSNO was to be able to safely run the Plant
effective January 1, 2008. Johnson asked INEOS to hire an additional 10 operators. INEOS advertised
for, interviewed, and ultimately hired 11 new chemical operators. Neither Sutton, Johnson, nor anyone else
from PCSNO claims they played any role in INEOS’ hiring of these new chemical operators.
2
   This number included nine chemical operators who were not offered positions with PCSNO, but were
asked to stay and continue working at the Plant, as INEOS employees, for a period of time beyond
December 31, 2007, to help during the transition so that the Plant could continue to operate safely. They
would still receive their severance packages after the transition period.

                                                   -5-
Case No. 1-09-58


September 2007 (see fn. 1), and offered jobs by PCSNO, were inexperienced and

required training on every aspect of the job. Ten of those eleven operators were

under the age of 40. Also, in April 2008, PCSNO hired an additional twenty

chemical operators, 18 of whom were under the age of 40. Miller asserts that the

average age of the original group of INEOS operators was 48.57 years old. After

April 2008, the average age had dropped to 40.04 years. Furthermore, 22 of the

23 employees who were not extended job offers by PCSNO were over the age of

forty. Miller believes that the decision not to hire him for a job that he performed

well for 28 years was the result of age discrimination in violation of both the

disparate treatment and disparate impact provisions of R.C. 4112.02. He filed a

complaint on June 5, 2008.

       {¶10} Appellees deny that age played any part in their hiring decision, and

state that they did not extend an offer of employment to Miller because he did not

possess the characteristics that they wanted for the new workforce. Johnson and

Sutton were both familiar with Miller and his work before the interview process.

Sutton had known and interacted with Miller since 1992 and he had developed

serious concerns about Miller’s negative attitude toward management and his

“silo-ed” mentality. Although Sutton personally got along with Miller, Sutton felt

he would not fit in well with the new operational and teamwork culture PCSNO

wanted to establish. Sutton believed Miller was “usually very negative toward the

company” and “didn’t promote a positive morale at the plant.” Sutton was aware

                                        -6-
Case No. 1-09-58


that Miller was prone to needle co-workers to the point that several had asked to

be reassigned to different jobs to avoid having to work with him.    Johnson had

not worked with Miller as closely or as long as Sutton, but he had heard from

other employees about their negative experiences with Miller. Johnson also had

the general impression that Miller sometimes bullied or intimidated some of his

co-workers. Johnson personally had observed “that generally there was a different

feel” in the control room whenever Miller was working in the unit. Two workers

had personally told Johnson that after they accepted promotions, Miller “gave

them a particularly hard time for no legitimate reason” and pretty much stopped

talking to them unless absolutely necessary. Johnson also stated in his affidavit

that “I also had the impression that [Miller] liked to perform only one job, the job

of board operator for the urea area.”

       {¶11} After much discovery and the taking of numerous depositions,

Appellees filed a motion for summary judgment contending that Miller had no

evidence to support his claim that he was not hired because of his age and he could

not establish that Appellees’ stated reasons for not hiring him were pretextual.

On October 16, 2009, the trial court granted Appellees’ motion for summary

judgment, finding that no genuine issue of material fact existed as to whether

Appellees committed age discrimination in declining to hire Miller. It is from this

judgment that Miller appeals, presenting the following two assignments of error

for our review.

                                        -7-
Case No. 1-09-58


                            First Assignment of Error

       The trial court erred in granting summary judgment on
       Plaintiff-Appellant’s disparate treatment age discrimination
       claim because Plaintiff-appellant raised genuine issues of
       material fact under the McDonnell Douglas method of proof and
       presented substantial evidence from which a jury could infer
       that Defendants’ stated justification for their decision not to hire
       Plaintiff-Appellant were pretextual.

                           Second Assignment of Error

       Because Plaintiff-Appellant raised genuine issues of material fact
       as to each element of his claim for disparate impact, the trial
       court erred when it granted summary judgment on Plaintiff-
       Appellant’s disparate impact age discrimination claim.

                             Summary Judgment

       {¶12} Pursuant to Civ.R. 56(C), summary judgment may be granted if “the

pleadings, depositions, answers to interrogatories, written admissions, affidavits,

transcripts of evidence, and written stipulations of fact, if any, timely filed in the

action, show that there is no genuine issue as to any material fact and that the

moving party is entitled to judgment as a matter of law.” Harless v. Willis Day

Warehousing Co. (1978), 54 Ohio St.2d 64, 66, 375 N.E.2d 46.                As such,

summary judgment is appropriate when: (1) there is no genuine issue of material

fact; (2) the moving party is entitled to judgment as a matter of law; and (3)

reasonable minds can come to but one conclusion and that conclusion is adverse to

the nonmoving party, who is entitled to have the evidence construed most strongly

in his or her favor. Horton v. Harwick Chemical Corp., 73 Ohio St.3d 679, 686-


                                         -8-
Case No. 1-09-58


687, 1995-Ohio-286, 653 N.E.2d 1196. An appellate court reviews a summary

judgment order de novo. Hillyer v. State Farm Mut. Auto. Ins. Co. (1999), 131

Ohio App.3d 172, 175, 722 N.E.2d 108.

      {¶13} The party moving for summary judgment has the initial burden of

producing some evidence which demonstrates the lack of a genuine issue of

material fact. Dresher v. Burt, 75 Ohio St.3d 280, 293, 1996-Ohio-107, 662

N.E.2d 264. Once the moving party meets its initial burden, the nonmoving party

must then produce competent Civ.R. 56(C) evidence demonstrating that there is a

genuine, material issue for trial. Dresher at 293. In order to defeat summary

judgment, the nonmoving party must produce evidence beyond allegations set

forth in the pleadings and beyond conclusory statements in an affidavit. Scott v.

Marckel, 3d Dist. No. 4-07-27, 2008-Ohio-2743, ¶18.

      {¶14} When a court reviews the record, it is to draw all inferences in the

light most favorable to the non-moving party. Byrd v. Smith, 110 Ohio St.3d 24,

2006-Ohio-3455, 850 N.E.2d 47, ¶25. Although the court is not to engage in

weighing of the evidence, to survive summary judgment an appellant must

produce more than a scintilla of evidence in support of his position. Schmitz v.

Bob Evans Farms, Inc. (1997), 120 Ohio App.3d 264, 268, 697 N.E.2d 1037.

Ultimately, the proper inquiry is whether the state of the evidence is such that

reasonable minds can come to but one conclusion and that conclusion is adverse to

the non-moving party. Civ.R. 56(C); Sinnott v. Aqua-Chem, Inc., 116 Ohio St.3d

                                       -9-
Case No. 1-09-58


158, 2007-Ohio-5584, 876 N.E.2d 1217, ¶29. Where the nonmoving party fails to

make a sufficient showing on an essential element of the case with respect to

which it has the burden of proof, summary judgment is appropriate. Celotex Corp.

v. Catrett (1986), 477 U.S. 317, 324, 106 S.Ct. 2548, 91 L.Ed.2d 265, 274.

                    Age Discrimination -- Disparate Treatment

      {¶15} In his first assignment of error, Miller argues that the trial court erred

in granting summary judgment in favor of Appellees because the court

impermissibly weighed the evidence and failed to construe the evidence in favor

of Miller. Miller asserts that he successfully presented a prima facie case of

disparate treatment age discrimination under R.C. 4112.01, and he claims that he

presented extensive evidence that Appellees’ stated reasons for not hiring him

were pretextual.

      {¶16} R.C. 4112.01(A) states:

      It shall be an unlawful discriminatory practice: (A) For any
      employer, because of the race, color, religion, sex, military
      status, national origin, disability, age, or ancestry of any person,
      to discharge without just cause, to refuse to hire, or otherwise to
      discriminate against that person with respect to hire, tenure,
      terms, conditions, or privileges of employment, or any matter
      directly or indirectly related to employment.

In interpreting the Ohio anti-discrimination statutes, Ohio courts have consistently

looked to federal cases interpreting federal civil rights and age discrimination




                                        -10-
Case No. 1-09-58


legislation,3 in addition to Ohio case law. See, e.g., Mauzy v. Kelly Svcs., Inc., 75

Ohio St.3d 578, 582, 1996-Ohio-265, 664 N.E.2d 1292; Barker v. Scovill, Inc.

(1983), 6 Ohio St.3d 146, 147, 451 N.E.2d 807.

         {¶17} When a plaintiff alleges disparate treatment discrimination, liability

depends on whether the protected trait, i.e., age, actually motivated the employer's

decision; that is, the          plaintiff's age must have actually played a role in the

employer's decision-making process and had a determinative influence on the

outcome. Reeves v. Sanderson Plumbing Prod., Inc. (2000), 530 U.S.133, 141,

120 S.Ct. 2097, 147 L.Ed.2d 105. “Disparate treatment *** captures the essence

of what Congress sought to prohibit in the ADEA. It is the very essence of age

discrimination for an older employee to be fired because the employer believes

that productivity and competence decline with old age.” Hazen Paper Co. v.

Biggins (1993), 507 U.S. 604, 610, 113 S.Ct. 1701, 123 L.Ed.2d 338.

         {¶18} There are two methods by which a plaintiff-employee may establish

a prima facie case of disparate treatment age discrimination: (1) with direct

evidence that the termination or other adverse action was motivated by age, or (2)

in the absence of direct evidence, through a special burden-shifting means, often




3
  Under the Age Discrimination in Employment Act of 1967 (ADEA), it is “unlawful for an employer ***
to fail or refuse to hire or to discharge any individual or otherwise discriminate against any individual with
respect to his compensation, terms, conditions, or privileges of employment, because of such individual's
age.” 29 U.S.C. § 623(a)(1).

                                                    -11-
Case No. 1-09-58


referred to as the “McDonnell Douglas”4 proof method. McDonnell Douglas

Corp. v. Green (1973), 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668; Kohmescher

v. Kroger Co. (1991), 61 Ohio St.3d 501, 504-506, 575 N.E.2d 439. Regardless of

the method utilized, the plaintiff at all times bears the burden of proof. St. Mary's

Honor Ctr. v. Hicks (1993), 509 U.S. 502, 511, 113 S.Ct. 2742, 125 L.Ed.2d 407,

416; Texas Dept. of Community Affairs v. Burdine (1981), 450 U.S. 248, 253, 67

L.Ed.2d 207, 215.

         {¶19} Because discriminatory intent is seldom evidenced by overt actions

and direct evidence, plaintiffs are more likely to raise a presumption of

discrimination by utilizing the McDonnell Douglas evidentiary framework to

establish a prima facie case. The initial burden is upon the plaintiff-employee to

demonstrate by a preponderance of evidence that: (1) the plaintiff was a member

of the statutorily protected class; (2) the plaintiff applied and was qualified for the

position; (3) that, despite his or her qualifications, the plaintiff was rejected; and,

(4) after the rejection, the position remained open and the employer continued to

seek applicants from persons of complainant's qualifications.                                 McDonnell




4
 The United States Supreme Court has never squarely addressed whether this Title VII model, utilized in
cases of race, gender, and other types of discrimination, is applicable in age discrimination cases under the
ADEA. However, the Supreme Court has proceeded to analyze age discrimination cases under the
McDonnell Douglas framework when the parties have not disputed the issue. See, e.g. Gross v. FBL
Financial Svcs. Inc. (2009), -- U.S.--, 129 S.Ct. 2343, 2349, 174 L.Ed.2d 119. Ohio Courts have found the
McDonnell Douglas framework applicable in age discrimination cases. See, e.g., Barker v. Scovil, 6 Ohio
St.3d 146, 451 N.E.2d 807.

                                                   -12-
Case No. 1-09-58


Douglas, 11 U.S. at 802, 93 S.Ct. 1817, 36 L.Ed.2d 668; Williams v. Akron, 107

Ohio St.3d 203, 2005-Ohio-6268, 837 N.E.2d 1169, ¶10.5

        {¶20} Once a plaintiff establishes a prima facie case, a presumption of age

discrimination is created. The burden of production then shifts to the defendant-

employer to overcome the presumption of discrimination by coming forward with

evidence of a legitimate, nondiscriminatory reason for its actions. See Allen v.

Totes/Isotoner Corp., 123 Ohio St.3d 216, 2009-Ohio-4231, 915 N.E.2d 622, ¶4.

If the employer articulates a nondiscriminatory reason, then the employer has

successfully rebutted the presumption of discrimination that was raised by the

prima facie case. Weiper v. W.A. Hill & Assoc. (1995), 104 Ohio App.3d 250,

263, 661 N.E.2d 796.

        {¶21} The plaintiff must then present evidence that the employer's

proffered reason was a mere pretext for unlawful discrimination. Manofsky v.

Goodyear Tire & Rubber Co. (1990), 69 Ohio App.3d 663, 668, 591 N.E.2d 752.

The plaintiff's burden is to prove that the employer's reason was false and that

discrimination was the real reason for the employer’s actions. Weiper v. W.A. Hill

Assoc., 104 Ohio App.3d at 263, 661 N.E.2d 796. The ultimate inquiry in an

employment-based age discrimination case is whether an employer took adverse



5
 We note that the steps for establishing a prima facie case are slightly modified when the case involves a
discharge or a reduction in force (RIF). See, e.g., Kohmescher v. Kroger Co., 61 Ohio St.3d 501, 575
N.E.2d 439, at the syllabus, modifying and explaining Barker v. Scovill, Inc., supra; Hamilton v. Sysco
Food Servs. of Cleveland, Inc., 170 Ohio App.3d 203, 2006-Ohio-6419, 866 N.E.2d 559, ¶30.

                                                  -13-
Case No. 1-09-58


action “because of” age; that age was the “reason” that the employer decided to

act. Gross v. FBL Financial Svcs. Inc. (2009), -- U.S.--, 129 S.Ct. 2343, 2350,

174 L.Ed.2d 119 (“To establish a disparate treatment claim, *** a plaintiff must

prove that age was the ‘but for’ cause of the employer’s adverse decision.”). See

also, Coryell v. Bank One Trust Co. N.A., 101 Ohio St.3d 175, 2004-Ohio-723,

803 N.E.2d 781, ¶11; R.C. 4112.01(A).

       {¶22} In Miller’s case, there was no direct evidence of age discrimination,

but the trial court found, and Appellees do not appear to dispute, that Miller has

satisfied his burden of setting forth a prima facie case of age discrimination under

the McDonnell Douglas model. Construing the evidence in favor of Miller, this

Court finds that (1) Miller, being over 40, belonged to a protected class; (2) he was

qualified for the job for which he applied (“At the prima facie stage, a court should

focus on a plaintiff’s objective qualifications to determine whether he or she is

qualified for the relevant job.” Wexler v. White’s Fine Furniture, Inc. (C.A.6,

2003), 317 F.3d 564, 575); (3) PCSNO declined to hire Miller; and (4) the position

remained open and the employer continued to seek other candidates.

       {¶23} After Miller established a prima facie case, the burden of production

shifted to Appellees to articulate a legitimate, nondiscriminatory reason for not

hiring Miller. See Kohmescher v. Kroger Co., 61 Ohio St.3d at 505, 575 N.E.2d

439 61 Ohio St.3d at 505.      We agree with the trial court, and Miller does not

appear to dispute, that Appellees satisfied their burden of production when they

                                        -14-
Case No. 1-09-58


articulated that, when measured against PCSNO’s stated hiring goals and based on

their years of working with him, Johnson and Sutton concluded that Miller would

not fit in well with the organizational changes and positive, teamwork culture they

wanted for the new organization.

       {¶24} If the employer can articulate a nondiscriminatory reason, then the

presumption of discrimination raised by the prima facie case is rebutted and the

employee's burden is to prove that the employer's reason for the adverse

employment action was false, and that discrimination was the real reason. Weiper,

104 Ohio App.3d at 263, 661 N.E.2d 796, citing St. Mary's Honor Ctr., 509 U.S.

at 511, 113 S.Ct. 2742, 125 L.Ed.2d 407. Therefore, Miller bears the burden of

rebutting Appellees’ proffered reasons for not hiring him by pointing to evidence

that proves that Appellees’ reasons were a pretext designed to mask age

discrimination. To survive a summary judgment motion, Miller must show that a

reasonable jury could conclude that the actual reasons offered by Appellees were a

mere pretext for unlawful age-discrimination, not that other reasonable decision

makers might have retained Miller.      See Rowan v. Lockheed Martin Energy

Systems, Inc., (C.A.6, 2004), 360 F.3d 544, 550. The issue is not whether PCSNO

made the best possible decision in not hiring Miller, but whether it made a

discriminatory decision. Stein v. National City Bank (C.A.6, 1991), 942 F.2d

1062, 1065 (“It is not the function of courts to judge the wisdom of particular

business policies”).

                                       -15-
Case No. 1-09-58


      {¶25} To establish pretext, a plaintiff must demonstrate “that the proffered

reason (1) has no basis in fact; (2) did not actually motivate the employer’s

challenged conduct; or (3) was insufficient to warrant the challenged conduct.”

Dews v. A.B. Dick Co. (C.A.6, 2000), 231 F.3d 1016, 1021. Regardless of which

option is chosen, the plaintiff must produce sufficient evidence from which the

jury could reasonably reject the employer's explanation and infer that the employer

intentionally discriminated against him. Johnson v. Kroger Co. (C.A.6, 2003),

319 F.3d 858, 866.       “[A] reason cannot be proved to be a ‘pretext for

discrimination’ unless it is shown both that the reason was false, and that

discrimination was the real reason.” (Emphasis in original.)     St. Mary’s Honor

Ctr. v. Hicks, 509 U.S. at 515, 113 S.Ct. at 2752, 125 L.Ed.2d 407.

      {¶26} Miller argues that he satisfied his burden of proving that PCSNO’s

reasons for not hiring him were a pretext for age discrimination because he

proffered: (a) evidence that younger, unqualified workers were hired instead of

Miller; (b) evidence that PCSNO’s reasons for its failure to hire Miller were

factually false, contrived, and exaggerated; (c) evidence of alleged age-related

comments by Johnson and Sutton; and (d) statistical evidence demonstrating

Appellees’ systematic elimination of older workers.

      {¶27} First, Miller maintains that evidence that his knowledge and skill

levels were superior to those outside the protected class who were retained should

be sufficient to create an inference that Appellees’ reasons for not hiring him were

                                       -16-
Case No. 1-09-58


pretextual. However, Miller’s skills, abilities, attendance, and performance were

never an issue and they were not the reason why he was not hired. The Appellees’

testimony consistently stated that Miller was knowledgeable, well-qualified, safety

conscious, and that his contributions to the Plant through the years were

recognized and appreciated. However, Appellees repeatedly testified that he did

not have the attitude and personality traits that the new management desired and

believed were necessary to build a team consistent with their plans and goals for

the new organization. Courts have consistently recognized that it is not unlawful

to use subjective criteria to make employment decisions. See, e.g., Browning v.

Dep’t. of Army (C.A.6, 2006), 436 F.3d 692, 697.

      {¶28} When asked to explain the criteria for the hiring decisions as to who

would be retained, the HR manager, confirmed, “[b]asically [PCSNO] wanted to

move forward with creating a new culture at the plant, with safety and teamwork

as not all but mainly top priorities and wanted to foster teamwork, working well

with their coworkers, a positive work environment ***.” (Good Depo., p. 77).

The twenty-five guideline questions that were used for interviewing the INEOS

operators for positions with the new organization contained ten questions

pertaining to teamwork and personality traits, while only half as many questions

pertained to technical skills and knowledge.




                                       -17-
Case No. 1-09-58


      {¶29} In an affidavit in support of Appellees’ motion for summary

judgment, Sutton addressed his reasons for offering employment to the eleven

inexperienced operators who were hired by INEOS in September 2007:

      [I]n mapping out how PCSNO would staff all of the chemical
      operator positions and be ready to go effective January 1, 2008, I
      had identified a number of entry level, “utility worker” positions
      that needed to be filled. I recommended that PCSNO offer
      employment to each of the chemical operators hired by INEOS
      in September 2007, because, in my opinion and based upon my
      knowledge of how long it takes a newly hired employee to
      become qualified in at least one position, I thought they would
      all be qualified to work safely and effectively for PCSNO as of
      January 1, 2008. Further, everything that I had heard about
      them indicated that they had positive attitudes towards the
      Company, their supervisors and managers, so I thought this also
      would allow them to be a good fit for the team-work oriented
      culture we were trying to build for PCSNO.

      {¶30} Although Miller had many talents and a great deal of experience,

that was not the primary focus that motivated PCSNO’s hiring decisions for all of

the positions that needed to be filled. Furthermore, Miller’s extensive experience

would not have been a good match for the “utility worker” positions. It is well-

settled that “[c]ourts do not sit as super personnel departments to second guess an

employer’s facially legitimate business decisions.” (Citations omitted.) Bush v Am.

Honda Motor Co., Inc. (S.D. Ohio 2002), 227 F.Supp.2d 780, 797; see, also,

Jackson v. Gonzales (D.C. Cir. 2007), 496 F.3d 703 (“given the dynamic nature of

the hiring process *** we will not second guess how an employer weighs




                                       -18-
Case No. 1-09-58


particular factors in the hiring decision”). The fact that PCSNO’s hiring criteria

did not match Miller’s strengths is not evidence of pretext.

        {¶31} Next, Miller alleges that he created a material issue of fact

concerning Appellees’ stated reasons for not hiring him because he provided

affidavits of former co-workers concerning Miller’s positive attributes, stating that

he was “respected *** for his knowledge and commitment to safety,” “helpful and

cooperative,” “knowledgeable and helpful in explaining complex procedures,” and

was the “go-to guy” for those with questions in the unit. Miller also provided

positive performance reviews (which, we note, were primarily from 1996 through

2000, when BP operated the Plant) which stated that Miller was “one of the most

knowledgeable and experienced operators,” along with records of many awards

and commendations.

        {¶32} However, these documents do not constitute evidence that would

prove that Appellees’ stated criteria were a pretext. The affidavits appear to be

from friends of Miller who shared Miller’s point of view.6 These comments did

not reflect the mind-set of the management members who were in charge of




6
 Several of the co-workers who provided the affidavits were also on the “do not hire” lists and/or were not
offered permanent jobs with PCSNO.

                                                  -19-
Case No. 1-09-58


hiring.7 More relevant to management’s opinion of Miller’s qualifications is the

affidavit of Ernest Poling (“Poling”).                 Poling had previously supervised and

worked with Miller.            Poling was a shift supervisor when he retired in 1999.

However, in the spring of 2007, when he was 62 years old, Sutton contacted

Poling and asked if he would come out of retirement to work at the facility

because Sutton believed he would be a good addition to the management team.

Poling was also offered employment by PCSNO as a shift supervisor at age 63.

Poling did not interview Miller for a position with PCSNO. However, during the

time period when the interviews were being conducted, Poling told Sutton that:

         I would not hire [Miller] if it were up to me. I said this to
         [Sutton] because I had supervised and worked around [Miller]
         for at least 14 years. In my opinion [Miller] had a bad attitude
         toward his job and his employer. He also tended to be negative
         toward management. I also found [Miller] to be very moody.
         When he came to work in a bad mood, it often had a very
         negative impact on the entire operations of the area. I expressed
         my views about [Miller] to [Sutton] because even though [Miller]
         had many years of experience as a chemical operator, I thought
         PCSNO would be far better off not having him as part of its
         workforce.

(Poling Affidavit, June 18, 2009.)



7
  Sutton testified that he had received a list of employees from an anonymous source with “DNH” (Do Not
Hire) marked in front of several of the names, along with comments such as: “Infectious bad attitude --
chooses work to perform,” “picks and chooses work, plays games, campaigns against co.,” “constant critic
of authority, infectious bad attitude,” “lazy, attendance issues,” “not a team player, disliked by crews,”
“constant critic of authority, infectious bad attitude,” The commentary for Miller stated, “infectious bad
attitude, chooses work, not a team player, not liked, crew bully.” (Sutton 2/5/09 Depo., Plaintiff’s Ex. 23.)
Although Sutton testified that the employment decisions were not based upon or influenced by this
anonymous document, it demonstrated that others shared management’s concerns about the attitude of
some of the employees who were not offered positions with PCSNO.

                                                   -20-
Case No. 1-09-58


       {¶33} Miller’s dated performance reviews were not necessarily relevant to

the new and different standards set forth by the new management team. See

Peters v. Lincoln Elec. Co. (C.A.6, 2002), 285 F.3d 456, 474 (“It is simply stating

the obvious to observe that what may have satisfied one management regime does

not necessarily satisfy its successor ***”).    Furthermore, Miller cannot show

pretext by the “good opinions of co-workers or previous supervisors.” See Weller

v. Titanium Metals Corp. (S.D. Ohio 2005), 361 F. Supp.2d 712, 722.; see, also,

Peters v. Lincoln Elec. Co., 285 F.3d at 474 (affidavits from co-workers did little,

if anything, to rebut employer’s reason and merely showed that the plaintiff had a

good rapport with some of his co-workers.) If every employee could create a

triable issue of fact by proffering a positive opinion from a friend or co-worker,

courtrooms would be overwhelmed with deciding employment issues that are

within the realm of company management. It is “the perception of the decision

maker which is relevant,” and not that of co-workers. Evans v. Technologies

Applications & Serv. Co. (C.A.4, 1996), 80 F.3d 954, 960-61.

       {¶34} Miller further claims that comments made by Sutton and Johnson

represented evidence of age stereotyping and demonstrated pretext. Johnson had

apparently made a comment referencing the “aging workforce” at the Plant.

Sutton allegedly stated that “the mindset around here must change, we have got to

get rid of some of these older people.” (Klink Aff., ¶11.) Sutton also expressed

concern about the “BP/INEOS heritage” and the “old” INEOS “culture.”

                                       -21-
Case No. 1-09-58


      {¶35} In order for such age-related comments to constitute proof of

discrimination, there must be a nexus between the alleged comment and the

prohibited act of discrimination. Byrnes v. LCI Communications, 77 Ohio St.3d

125, 130, 1996-Ohio-307, 672 N.E.2d 145; Street v. Gerstenslager Co. (1995),

103 Ohio App.3d 156, 163, 658 N.E.2d 1105. “Absent some causal connection or

link between an employer's discriminatory statements or conduct and a plaintiff-

employee, there is no permissible inference that the employer was motivated by

discriminatory animus to act against the plaintiff-employee * * *.” Byrnes, 77

Ohio St.3d at 130, 672 N.E.2d 145. Thus, “derogatory co-worker comments do

not substantiate a finding of employment discrimination, when such comments

cannot be linked to the decisionmaker bringing forth the adverse action.” Evans v.

Jay Instrument and Specialty Co. (S.D.Ohio 1995), 889 F.Supp. 302, 310.

      {¶36} Additionally, age-related comments which are “isolated, ambiguous,

or abstract” cannot support a finding of age discrimination. Byrnes, 77 Ohio St.3d

at 130, 672 N.E.2d 145. See, also, Phelps v. Yale Security, Inc. (C.A.6, 1993), 986

F.2d at 1020, 1025. In Cooley v. Carmike Cinemas, Inc (C.A.6, 1994), 25 F.3d

1325, 1330, the Sixth Circuit Court held that in age discrimination cases,

statements allegedly showing an employer's age bias are to be evaluated by

considering four factors: (1) whether the statements were made by a decision-

maker or by an agent within the scope of his employment; (2) whether the

statements were related to the decision-making process; (3) whether the statements

                                       -22-
Case No. 1-09-58


were more than merely vague, ambiguous or isolated remarks; and, (4) whether

they were made proximate in time to the act of termination.

       {¶37} We do not find that these isolated and stray remarks, which were far

removed from the decision-making process, were evidence of a discriminatory

animus. Johnson explained that in 2002 or 2003, he requested information about

the age of the workforce to try to show the union that lay-offs could be avoided

because required cost savings would likely be achieved through expected

retirements and attrition. This one remark by Johnson, made years earlier, was an

objective and accurate description of the Plant’s workforce and was not evidence

of age discrimination.     Courts have recognized that it is not unlawful for

employers to take pending retirements into account. See Rowan v. Lockheed

Martin Energy Systems, Inc. (C.A.6, 2004), 360 F.3d 544 (employer's concern

about pending retirements is not the same as bias against age).

       {¶38} Likewise, Sutton’s comments referring to the “heritage” and the

“old” INEOS culture were referencing the former regime’s way of doing things,

and were not necessarily an age-related comment.           Sutton testified in his

deposition that the goal was to “get rid of the BP heritage or INEOS heritage ***

and make a different plant, make a better plant to work in, a plant that ain’t

negative ***.”     The comment that Klink attributed to Sutton was referring

primarily to the “mindset” of doing things the way they had been done in the past,

under previous management. This isolated statement was made in 2003, long

                                       -23-
Case No. 1-09-58


before Sutton was employed by PCSNO and before he had any hiring authority or

responsibility. There was no evidence that Sutton had ever shown any

discriminatory animus towards Miller and there was no evidence that Sutton

believed that all older workers (age-wise) believed in doing things the “old BP

way.” The fact that he hired many workers over the age of forty, fifty, and even

sixty, belies any such discriminatory intent.

       {¶39} And lastly, Miller presented evidence from a statistical expert, Dr.

Burke, who calculated that from the pool of 72 chemical operators employed by

INEOS, PCSNO chose to hire 95% of the chemical operators under the age of 40,

while only 58% of the operators over age 40 were hired. Miller’s expert stated

that it was virtually certain that these results were not obtained by chance.

       {¶40} However, we agree with the trial court’s finding that the expert’s

statistical evidence was unreliable and inaccurate because it failed to take into

account the fact that some of the chemical operators who were over the age of 40

had informed management that they did not want to be hired. Johnson and Sutton

testified that at least eight chemical operators (with a range of 27 to 42 years of

service) specifically told them that they did not want a job with PCSNO and would

prefer to take the severance payments. However, the conditions placed upon the

severance required them to apply. Statistical evidence is rendered suspect when

the sample includes persons leaving their employment under incentive programs.

Tinker v. Sears, Roebuck & Co. (C.A.6, 1997), 127 F.3d 519, 524.

                                         -24-
Case No. 1-09-58


        {¶41} Even without a detailed analysis of what the hiring statistics would

have been if those eight operators had not been included in the pool, we find the

following statistics concerning the ages of the employees who were hired further

negate Miller’s claims that Appellees had a discriminatory animus against older

workers.      Of the 808 former INEOS employees that PCNOS hired, effective

January 1, 2008, 57 employees were over the age of 40. Of these, 39 employees

were Miller’s age, 49 or older, and 15 employees were over the age of 55.

        {¶42} Miller’s conclusory statistical evidence was insufficient to establish

pretext or prove discrimination because the analysis did not explain, consider, or

eliminate whether other INEOS employees were not hired for the same or similar

reasons Miller was not hired.               Furthermore it did not distinguish between

employees who did not want to be hired and those who PCSNO decided not to

hire. And finally, the statistics showed that 71% of those who were hired by

PCSNO were over the age of forty. The statistical evidence did not provide

evidence of a discriminatory intent to eliminate older workers.

        {¶43} Miller relies heavily on the United States Supreme Court’s opinion

in Reeves v. Sanderson Plumbing, 530 U.S. 133, 120 S.Ct. 2097, 147 L.Ed.2d 105,

to support his case and for the proposition that it is permissible for the trier of fact

to infer the ultimate fact of employment discrimination from the falsity of the


8
 This number includes accounting, IT, maintenance, and administrative employees, as well as the chemical
operators.

                                                 -25-
Case No. 1-09-58


employer's explanation, in conjunction with a plaintiff’s prima facie case of

discrimination. However, Miller overstates the applicability of the decision in

Reeves to the facts in this case. While it may be “permissible” in certain instances

for a trier of fact to infer discrimination from the falsity of the employer’s

explanation, it is not necessary to do so, and the facts and the totality of the

circumstances must support such an inference. Id.

       {¶44} In Reeves, the 57-year-old plaintiff was fired after forty years of

service, allegedly due to his failure to maintain accurate attendance records. At

trial, Reeves established a prima facie case of discrimination, introduced evidence

that he had accurately recorded the attendance and hours of the employees under

his supervision, and also produced additional evidence that his employer was

motivated by age-based animus. Id. The jury found in favor of Reeves and the

trial court denied the employer’s Rule 50 motion for judgment as a matter of law.

The Fifth Circuit Court of Appeals reversed, finding that the evidence was

insufficient to sustain the jury’s verdict as a matter of law. The United States

Supreme Court reversed this decision, finding that the appeals court had ignored

relevant evidence and misconceived the plaintiff’s evidentiary burden.

       {¶45} As the Supreme Court in Reeves was careful to note, a prima facie

case coupled with evidence of a false proffered reason “may permit” a fact-finder

to infer a discriminatory purpose, “although such a finding will not always be

adequate to sustain” a finding of liability.   Reeves, 530 U.S. at 148, 120 S.Ct.

                                       -26-
Case No. 1-09-58


2097, 147 L.Ed.2d 105. One of the main distinctions between Reeves and the case

before us today is that the plaintiff in Reeves made a “substantial showing that the

employer’s explanation was false.” Id., 530 U.S. at 144, 120 S.Ct. 2097, 147

L.Ed.2d 105.     Miller’s evidence, however, amounted to little more than a

difference of opinion with PCNOS’ decision-making process; it did not amount to

evidence of material facts from which a fact-finder could infer the falsity of

Appellees’ proffered non-discriminatory reasons. Whether judgment as a matter

of law is appropriate in any particular case will depend on a number of factors,

including the strength of the plaintiff’s prima facie case, the probative value of the

proof that the employer’s explanation is false, and any other evidence that

supports the employer’s case. Id. at 148-49, 120 S.Ct. 2097, 147 L.Ed.2d 105.

       {¶46} The ultimate inquiry in an employment-based age discrimination

case is whether the plaintiff was a victim of intentional discrimination and was

subject to an adverse employment decision because of his or her age, i.e., whether

age was the “but for” cause of the employer’s adverse decision. Id., 530 U.S. at

153; Gross v. FBL Financial Svcs., -- U.S.--, 129 S.Ct. 2343, 2350, 174 L.Ed.2d

119; R.C. 4112.01(A). Viewing the evidence in favor of the non-moving party,

we do not find that Miller has produced any evidence that PCSNO’s decision

would have been different had he been twenty, or even thirty years younger.

Miller has failed to produce more than a scintilla of evidence that would create an

issue of material fact as to whether PCSNO’s proffered reasons for not hiring

                                        -27-
Case No. 1-09-58


Miller were pretextual. Miller has not met his burden to point to evidence to

demonstrate that the reasons Appellees offered were not its true reasons but were

merely a pretext for discrimination or were not worthy of credence. Therefore,

Miller’s first assignment of error is overruled.

                      Age Discrimination – Disparate Impact

       {¶47} In his second assignment of error, Miller maintains that Appellees’

policy of “changing the culture” to eliminate the “heritage” caused a disparate

impact on older workers. He argues that his statistical evidence is proof that

Appellees’ hiring policies had a disproportional effect on older workers.

       {¶48} There are, essentially, two theories of employment discrimination:

disparate treatment and disparate impact. See Hazen Paper, 507 U.S. at 609, 113

S.Ct. 1701, 123 L.Ed.2d 338. In his first assignment of error, Miller argued that

he was a victim of disparate treatment, i.e., the employer treats some people less

favorably than others because of their race, gender, age, religion, nationality, or

other protected characteristics. See id., quoting Intl. Bhd. of Teamsters v. United

States (1997), 431 U.S. 324, 335-336, fn.15, 97 S.Ct. 1843, 52 L.Ed.2d 396.




                                         -28-
Case No. 1-09-58


Disparate impact claims,9 on the other hand, involve employment practices that

are facially neutral in their treatment of different groups but fall more harshly on

one group. Albaugh v. Columbus Div. of Police (1999), 132 Ohio App.3d 545,

550, 725 N.E.2d 719, citing Hazen Paper Co., 507 U.S. at 609, 113 S.Ct. 1701,

123 L.Ed.2d 338. Proof of discriminatory motive is not required under this theory

of discrimination. Id.

        {¶49} To establish a prima facie case of disparate impact, a plaintiff must:

(1) identify the “particular employment practice”; (2) show a disparate impact on a

protected group; and (3) prove that the employment practice caused the disparity.

See Meacham v. Knolls Atomic Power Lab. (2008), 554 U.S. 84, 128 S.Ct. 2395,

2405, 171 L.Ed.2d 283. “The plaintiff is obliged to do more” than “merely alleg[e]

a disparate impact, or point to a generalized policy”; the plaintiff is responsible for

“isolating and identifying the specific employment practices that are allegedly

responsible for any observed statistical disparities.” Wards Cove Packing Co.

(1989), 490 U.S. 642, 656-57, 109 S.Ct. 2115, 104 L.Ed.2d 733.

        {¶50} The burden of identifying a specific-practice requirement is



9
  Although the disparate impact theory of employment discrimination has been recognized for many
decades and utilized to demonstrate discrimination based upon race, gender, and other protected traits, the
United States Supreme Court only recently acknowledged its applicability to age discrimination in
employment cases. See Smith v. City of Jackson (2005), 544 U.S. 228, 125 S.Ct. 1536, 161 L.Ed.2d 41.
That decision also cautions that “the scope of disparate-impact liability under [the] ADEA is narrower than
under Title VII.” Id. The U.S. Supreme Court reasoned that “age, unlike race or other classifications
protected by Title VII, not uncommonly has relevance to an individual's capacity to engage in certain types
of employment.” Id. The Ohio Supreme Court has not yet issued an opinion in an age discrimination
employment claim under the disparate impact theory.

                                                  -29-
Case No. 1-09-58


extremely important and is not a trivial burden. Meacham v. Knolls, 554 U.S. 84,

128 S.Ct. at 2406, 171 L.Ed.2d 283; Smith v. City of Jackson (2005), 544 U.S.

228, 241, 125 S.Ct. 1536, 161 L.Ed.2d 419. For example, in City of Jackson, the

United States Supreme Court held that the employees had not raised a genuine

issue of material fact because they had done little more than point out that the pay

plan at issue was relatively less generous to older workers than to younger

workers. The Court stated,

       As we held in Wards Cove, it is not enough to simply allege that
       there is a disparate impact on workers, or point to a generalized
       policy that leads to such an impact. Rather, the employee is
       responsible for isolating and identifying the specific employment
       practices that are allegedly responsible for any observed
       statistical disparities. *** [The] failure to identify the specific
       practice being challenged is the sort of omission that could result
       in employers being potentially liable for the myriad of innocent
       causes that may lead to statistical imbalances.

(Emphasis in the original; citations and internal quotation marks omitted.) City of

Jackson, 544 U.S. at 241, 125 S.Ct. 1536, 161 L.Ed.2d 419.

       {¶51} Miller has only pointed to the generalized hiring goals of PCSNO,

including some of the qualifications that PCSNO was hoping to find in its

workforce.   These were the same criteria that Miller used in support of his

disparate treatment claim in an attempt to prove that Appellees demonstrated a

discriminatory intent. These attributes do not constitute a facially neutral, specific

hiring practice, as found in other cases, where certain testing, educational, or

physical requirements served to disproportionally affect a protected group. These

                                        -30-
Case No. 1-09-58


generalized qualifications were only one part of the over-all ideals that the hiring

managers utilized. All of the evidence points to the fact that each employee was

individually and subjectively evaluated before a hiring decision was made.

       {¶52} Courts have repeatedly held that a plaintiff generally cannot

establish a prima facie case under a disparate impact theory by showing only that

the cumulative impact of the employer’s selection procedures resulted in an

adverse impact on members of a protected group. As one court noted, “[s]imply

gesturing towards the hiring process as a whole will not satisfy the requirement

that the plaintiff identify a ‘specific employment practice’ that is the cause of the

statistical disparities.” Byrnie v. Town of Cromwell Bd. Of Educ. (C.A.2, 2001),

243 F.3d 93, 111. Miller has failed to meet his threshold obligation of identifying

a specific employment practice.

       {¶53} Even if it could be found that Miller did identify a specific practice,

he must then offer competent statistical evidence showing that the challenged

practice caused an adverse effect. Miller’s statistical evidence fails to reliably

prove disparate impact. As we discussed above, Dr. Burke’s statistical analysis

was not accurate because it failed to take into account a large percentage of

workers over the age of forty who did not want an offer of employment. Although

Dr. Burke’s affidavit made a brief, conclusory statement that even excluding those

eight workers, the results were not likely to have happened by chance, he did not



                                        -31-
Case No. 1-09-58


provide any explanation or basis for this conclusion, nor did he offer any data

connecting the results with a specific hiring practice.

        {¶54} While plaintiffs frequently show a disparate impact by the use of

statistics, courts must be careful to evaluate the proffered statistical analyses in

light of the total circumstances present in a given case. Teamsters, 431 U.S. at,

339-40, 97 S.Ct. 1843, 52 L.Ed.2d 396. Incomplete or inapplicable analyses,

simplistic percentage comparisons, and small sample sizes produce statistical

analyses with little probative value. See, e.g., New York City Transit Auth. v.

Beazer (1979), 440 U.S. 568, 582-87, 99 S.Ct. 1355, 59 L.Ed.2d 587.

        {¶55} In addition to Dr. Burke’s failure to take into account the older

workers who did not want to be hired, there was no identification or analysis of

any particular component of the selection process that allegedly caused the

disparity. In a disparate impact case, the plaintiff must prove a causal link between

a specific employment practice and disparities observed. Wards Cove Packing,

490 U.S 642, 109 S.Ct. 2115, 104 L.Ed.2d 733. Dr. Burke has acknowledged that

he neither identified nor analyzed any particular aspect of Appellees’ selection

process, nor did he consider any other non-discriminatory variables which may

have played a role in the decision making process.10 Courts have consistently




10
    Although Dr. Burke has an impressive curriculum vitae listing an extensive history of high-profile
litigation in which he had been involved, he acknowledged that he had done comparatively little statistical
analysis in the area of employment discrimination or age discrimination. (Burke Depo., pp. 112-116.)

                                                  -32-
Case No. 1-09-58


excluded statistical reports that ignore nondiscriminatory explanations for an

alleged statistical disparity. Hopson v. Daimler Chrysler Corp. (C.A.6, 2005),

157 Fed. Appx. 813, 838; Baeer v. The Scotts Co, 10th Dist. No. 01AP-323, 2001-

Ohio-3978.

        {¶56} Miller has not set forth a prima facie case of disparate impact

employment discrimination because he has failed to specifically identify a

particular employment practice that, although facially neutral, had a disparate

impact on older workers.11 Further, his statistical evidence was incomplete and

conclusory and was insufficient to establish his prima facie case. For the reasons

stated above, Miller’s second assignment of error is overruled.

                                          Conclusion

        {¶57} The broad issue before this Court is whether Miller presented

sufficient evidence to withstand a motion for summary judgment. After reviewing

the entire record, and considering the briefs, supplemental authority, and points

raised at oral argument, and making all reasonable inferences in favor of Miller,

we find that Miller has failed to do so with either his claim of disparate treatment


11
  Generally, once a plaintiff establishes a prima facie case of disparate impact, the employer has the
opportunity to rebut the presumption of discrimination by producing evidence of a “business justification”
for its “neutral” hiring criteria, or, under the ADEA, to demonstrate that the employer’s actions were based
upon a “reasonable factor other than age.” See Little Forest Medical Ctr. of Akron (1991), 61 Ohio St.3d
607, 610-611, 575 N.E.2d 1164; Meacham v. Knolls Atomic Power Lab., 554 U.S. 84, 128 S.Ct. at 2400.
It is not necessary to examine the nature and scope of the Appellees’ rebuttal in the case before us because
Miller did not establish a prima facie case of disparate impact employment discrimination. However, we
agree with the trial court’s findings that even if Miller had established a prima facie case, Appellees
produced sufficient evidence of a business justification and reasonable factors other than age to explain
their hiring decisions and rebut Miller’s claims.

                                                   -33-
Case No. 1-09-58


or his claim of disparate impact. Therefore, having found no error prejudicial to

the appellant herein in the particulars assigned and argued, we affirm the judgment

of the trial court.

                                                              Judgment Affirmed

ROGERS and PRESTON, J.J., concur.

/jlr




                                       -34-